J-A01017-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    DEMETRIUS FLAHN                            :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    KEVIN PARKS                                :   No. 1144 EDA 2020

              Appeal from the Judgment Entered February 24, 2020
      In the Court of Common Pleas of Philadelphia County Civil Division at
                             No(s): No. 180300083


BEFORE:      BENDER, P.J.E., OLSON, J., and STRASSBURGER, J.*

MEMORANDUM BY OLSON, J.:                                  Filed: April 14, 2021

        Appellant, Demetrius Flahn, appeals from the judgment entered on

February 24, 2020, following a jury verdict returned in favor of Kevin Parks

(Parks) and the denial of Appellant’s post-trial motions. We affirm.

        The trial court summarized the facts of this case as follows:

        Appellant was stopped at the light on westbound Lindbergh
        Boulevard, near Island Avenue, at April Walk, which enters the
        Penrose shopping center in Philadelphia. Appellant waited at the
        intersection for the light to change. When the green arrow for a
        left turn came on, Appellant proceeded to make the left turn. As
        he travelled through the intersection, he was struck on the
        passenger side of his vehicle by an oncoming vehicle driven by
        Parks.

        Parks testified that he saw the light was red at the intersection
        from about 300 feet away while travelling at about 25 miles per
        hour. Parks started to brake as he approached the intersection,
        but let off the brake at the intersection when he says the light

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A01017-21


     turned green. Parks vehicle struck Appellant’s vehicle, causing an
     impact which moved Appellant’s car some.

     Appellant alleges the collision was hard enough to break the axle
     on the car he was driving. Photographs of the vehicle were
     introduced [into evidence].

     Appellant testified that he felt pain in his hips as he exited the
     vehicle, causing him to drop to the “floor.” Appellant testified that
     he was feeling lightheaded. An ambulance came and transported
     him to Presbyterian Hospital. The ambulance EMS officer recorded
     that Appellant was complaining of leg pain. At the hospital[,]
     Appellant described left hip pain and a headache. He reported to
     hospital staff that he struck his head when he fell after getting out
     of the car following the collision. The hospital examination
     revealed no neck pain, weakness or numbness, or back pain, with
     no other complaints. Appellant was discharged after [six or
     seven] hours.

     On March 28, 2016, Appellant saw Dr. [Mark] Allen, of Allied
     Medical Associates. The examination indicated complaints of
     lower back pain and left hip pain. The examination revealed spine
     and left hip tenderness. The medical impression was “[p]ost
     traumatic strain/sprain of the lumbar spine, post traumatic left hip
     pain.” [Dr. Allen, Appellant’s proffered expert, prepared a written
     report which was introduced at trial, wherein, to a reasonable
     degree of medical certainty, Dr. Allen opined t]hose conditions
     were a direct result of the accident[.]

     Appellant was prescribed therapy at that facility for almost seven
     months. Appellant was also given a back brace which he wore
     for two months after discharged from therapy. Appellant was out
     of work for about two weeks, after which he returned to work full
     time, on what he described as informal light duty. Appellant
     testified that he was able to resume his normal activity after eight
     months. Examination on April 19, 2016, was similar. Dr. Allen’s
     discharge summary on October 13, 2016, described on-going
     lumbosacral pain, with an impression of chromic post[-]traumatic
     sprain of lumbar spine, disc bulge and bilateral lumbar
     radiculopathy.

     Appellant was involved in a prior rear end collision in 2009, where
     he was treated for injury to his neck and back. Appellant was also
     involved in a rear[-]end hit[-]and[-]run collision on June 14, 2016,
     four months after the collision in this case.


                                     -2-
J-A01017-21



Trial Court Opinion, 8/3/2020, at 1-3.

      On March 5, 2018, Appellant filed a civil complaint against Parks,

alleging Parks was negligent and that such negligence caused injuries to

Appellant. The case proceeded to a two-day jury trial commencing on January

22, 2020. At trial:

      Parks’ defense presented an expert report of radiologist Michael
      Brooks, which state[d]:

         Review of the lumbar imaging study demonstrates no focal
         disc herniation, bulging or bony stenosis. There is disc
         degeneration at L-3/L-4 level consistent with a chronic
         degenerative process.

         No fracture is seen, no vertebral body collapse is seen. No
         bone displacement is seen. No bone destruction is seen. No
         bleeding or swelling is seen within the core or the
         surrounding soft tissue. No compression of] the spinal cord
         or nerve root is noted.

         It is, therefor (sic), my opinion, within a reasonable degree
         of medical certainty, after review of the lumbar imaging
         study as described above to state the following in relation
         to a traumatic event dated [March 11, 2016]:

            One;    chronic     and    longstanding  preexisting
            degenerative changes are present at L-3/L-4, which is
            described in detail above.

            This finding is consistent with chronic degenerative
            process which would predate and be unassociated
            with the traumatic event in question.

            There are no findings in the lumbar imaging study
            which would be caused by the traumatic event in
            question or represent a super imposition of an acute
            process on chronic disc degeneration.

            There is no compression of the spinal cord or nerve
            roots seen in the examination. Therefor (sic), there
            are no abnormalities which would correspond to
            findings of myelopathy or radiculopathy.

                                     -3-
J-A01017-21


       Dr. Daniel Goldstein, an orthopedic surgeon retained by the
       defense to conduct an [independent medical examination],
       reported:

          The medical documentation does not support the causal
          relationship between the accident and the injury.

          [Appellant] stated he did have a car accident approximately
          four to five years prior. He stated he also had prior low back
          pain for which he did physical therapy for his low back.

          Currently he's not undergoing any current treatment and I
          would not recommend any further treatment related to this
          accident.

          If [Appellant] were to have complaints about the
          lumbosacral pain or lower extremity radiculopathy, I would
          attribute that to degenerative process and not acute or
          traumatic in nature.

Id. at 3-4 (record citations omitted).

       At the conclusion of trial on January 23, 2020, the jury ultimately found

Parks negligent, but determined that Parks’ negligence was not a factual cause

of Appellant’s injuries. On January 29, 2020, Appellant filed a timely post-trial

motion.    Therein, Appellant requested that the trial court enter judgment

notwithstanding the verdict (JNOV) in his favor and grant a new trial on

damages. In the alternative, Appellant requested a new trial. The trial court

denied relief by order entered on February 24, 2020. Appellant filed a praecipe

to enter judgment and this timely followed.1


____________________________________________


1 On March 12, 2020, Appellant filed a notice of appeal. Upon review of the
record, it does not appear that the trial court ordered Appellant to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
On August 3, 2020, the trial court issued an opinion pursuant to Pa.R.A.P.
1925(a).


                                           -4-
J-A01017-21



      On appeal, Appellant presents the following issue for our review:

      Did the trial court err in denying Appellant's motion for post[-]trial
      relief where the jury verdict shocked the conscience by going
      against the clear weight of the evidence, when the jury was
      presented with evidence from [Park]'s own orthopedic expert that
      Appellant's injuries were causally related to the collision at issue
      and the jury found no causation?

Appellant’s Brief at 4 (superfluous capitalization omitted).

      In sum, Appellant argues:

      Where there is no dispute that the defendant is negligent and both
      parties' medical experts agree the accident caused some injury to
      the plaintiff, the jury may not find the defendant's negligence was
      not a substantial factor in bringing about at least some of plaintiff's
      injuries. Andrews [v. Jackson], 800 A.2d [959 (Pa. Super.
      2002).] Such a verdict is contrary to the weight of the evidence
      adduced at trial. In other words, “a jury is entitled to reject any
      and all evidence up until the point at which the verdict is so
      disproportionate to the uncontested evidence as to defy common
      sense and logic.” Andrews, 800 A.2d at 962.

      In the instant trial[,] Appellant's doctor[, Dr. Allen, opined] that
      he sustained injury as a result of the motor vehicle collision. So
      did Dr. Goldstein, the doctor who performed the defense medical
      examination. The courts have recognized instances where both
      parties' medical experts agreed that Appellant suffered injury and
      that defendant's negligence was a substantial factor in causing the
      injury, but the injuries were not serious enough to award
      compensation. See Majczyk v. Oesch, 789 A.2d 717 (Pa. Super.
      2001). However, when that type of situation arose, the proper
      [result] was to for the jury to find that the accident was a
      substantial cause of at least some injury, "where both parties
      medical experts agree the accident caused some injury. While the
      jury may then find the injuries caused by the accident were
      incidental or noncompensable and deny damages on that basis,
      the jury may not simply find the accident did not 'cause' an injury,
      where both parties' medical experts have testified to the
      contrary." Andrews, 800 A.2d at 964.




                                       -5-
J-A01017-21



Appellant’s Brief at 13-14.           Citing our subsequent decisions following

Andrews, specifically, Smith v. Putter, 832 A.2d 1094 (Pa. Super. 2003),

Kraner v. Kraner, 841 A.2d 141 (Pa. Super. 2004), and Bostanic v.

Barker-Barto, 936 A.2d 1084 (Pa. Super. 2007), Appellant argues the trial

court “did not apply the correct standard as outlined in Andrews and its

progeny, and instead, focused on other factors such as [] Appellant's other

medical records and credibility, which are not factors in an Andrews

analysis.” Id. at 16. In support of his argument, Appellant relies heavily on

the written report of defense expert, Dr. Goldstein, wherein Dr. Goldstein

opined that Appellant’s injuries were causally related to the accident.2

Appellant notes, however, that when defense counsel read portions of Dr.

Goldstein’s report into the record at trial, counsel misread the report and

incorrectly stated that Dr. Goldstein opined that Appellant’s injuries were not

causally related to the accident.3 Id. at 8-9; 16 (emphasis supplied).
____________________________________________


2 By stipulation, the parties agreed that counsel for each side would read their
respective expert opinions into the record in lieu of calling expert witnesses
for live testimony or introducing expert testimony through videotaped
deposition.

3  Appellant did not object to any alleged misrepresentation of Dr. Goldstein’s
expert report at trial. “Under prevailing Pennsylvania law, a timely objection
is required to preserve an issue for appeal.” Samuel-Bassett v. Kia Motors
Am., Inc., 34 A.3d 1, 45 (Pa. 2011) (“the object of contemporaneous
objection requirements respecting trial-related issues is to allow the court to
take corrective measures and thereby to avert the time and expense of
appeals or new trials.”). Moreover, Appellant did not raise this specific aspect
of his current claim in his post-trial motion. If an issue is not raised in a
post-trial motion, it is waived for purposes of appeal.          See Pa.R.C.P.



                                           -6-
J-A01017-21



       We adhere to the following standard of review:

       [A]ppellate review of a weight claim is a review of the [trial
       court's] exercise of discretion, not of the underlying question of
       whether the verdict is against the weight of the evidence. Because
       the trial judge has had the opportunity to hear and see the
       evidence presented, an appellate court will give the gravest
       consideration to the findings and reasons advanced by the trial
       judge when reviewing a trial court's determination that the verdict
       is against the weight of the evidence. One of the least assailable
       reasons for granting or denying a new trial is the lower court's
       conviction that the verdict was or was not against the weight of
       the evidence and that a new trial should be granted in the interest
       of justice.

       We stress that if there is any support in the record for the trial
       court's decision to deny the appellant's motion for a new trial
       based on weight of the evidence, then we must affirm. An
       appellant is not entitled to a new trial where the evidence
       presented was conflicting and the fact-finder could have decided
       in favor of either party.

Corvin v. Tihansky, 184 A.3d 986, 992–993 (Pa. Super. 2018) (internal

citations omitted).




____________________________________________


227.1(b)(2); Agostinelli v. Edwards, 98 A.3d 695, 705 (Pa. Super. 2014).
Moreover, an appellant cannot raise an issue for the first time on appeal. See
Pa.R.A.P. 302(a) (“Issues not raised in the trial court are waived and cannot
be raised for the first time on appeal.”). In the absence of a contemporaneous
objection, the record is devoid of factual development and counseled advocacy
explaining how and why defense counsel’s alleged misstatement occurred.
Hence, Appellant’s omission has impaired our ability to undertake meaningful
appellate review of this claim. Therefore, because Appellant failed to properly
preserve this aspect of his appeal, we find it waived. Regardless, as discussed
at length below, Appellant’s reliance on the purported mistake does not entitle
him to relief because Dr. Goldstein was not the only defense expert at trial
and another defense expert testified that Appellant’s medical complaints could
be explained by chronic degeneration and not accident-related trauma.

                                           -7-
J-A01017-21



      In Andrews, our Court held “[w]here there is no dispute that the

defendant is negligent and both parties' medical experts agree the accident

caused some injury to the plaintiff, the jury may not find the defendant's

negligence was not a substantial factor in bringing about at least some of

plaintiff's injuries.”   Andrews, 800 A.2d at 962 (emphasis in original). In

Andrews, however, we distinguished the facts of that case with our decisions

in Henery v. Shadle, 661 A.2d 439 (Pa. Super. 1995), Holland v. Zelnick,

478 A.2d 885 (Pa. Super. 1984), and Majczyk v. Oesch, 789 A.2d 717 (Pa.

Super. 2001) (en banc):

      The[] cases, in which both parties' experts agree the accidents
      caused some injury, are distinguishable from Henery [] and
      Holland[.] In Henery and Holland, the experts for both sides
      disagreed that the accidents in question caused the soft tissue
      injuries alleged. Although the defense experts in both cases
      conceded that a soft tissue injury “could have” or “may have” been
      caused by the accidents, neither expert conceded the accident
      actually caused any soft tissue injuries. Thus, the juries in
      Henery and Holland were justified in finding the accidents did
      not cause the plaintiffs' injuries, as this finding did not contradict
      a consensus among the medical experts that the accident caused
      some injury.

      On the other hand, in the cases where the experts agreed the
      accidents caused some injury, but the jury found to the contrary,
      that finding was determined to have contradicted all the evidence
      of the medical experts. A new trial on damages was warranted,
      because such a verdict bears no rational relation to the evidence
      adduced at trial.

      [T]his Court considered the issue in Majczyk v. Oesch, 789 A.2d
      717 (Pa. Super. 2001) (en banc). In that case, the defendant's
      medical expert conceded the plaintiff had some sore muscles after
      the accident. The jury, however, did not award the plaintiff
      damages. This Court concluded that the jury may decide, based
      on their experience and common sense, that a claimed injury is


                                      -8-
J-A01017-21


      not serious enough to award compensation. In other words, the
      jury is permitted to find the defendant's negligence caused an
      “injury,” but that the “injury” caused was not compensable. Thus,
      this Court held, “that the determination of what is a compensable
      injury is uniquely within the purview of the jury.” Id. at 726. Our
      reading of Majczyk, however, does not lead us to conclude that
      a jury may disregard uncontroverted expert witness testimony
      that the accident at issue [caused] some injury. Rather, we
      conclude the jury must find the accident was a substantial cause
      of at least some injury, where both parties[’] medical experts
      agree the accident caused some injury. While the jury may then
      find the injuries caused by the accident were incidental or
      non-compensable and deny damages on that basis, the jury may
      not simply find the accident did not “cause” an injury, where both
      parties' medical experts have testified to the contrary.

Andrews, 800 A.2d at 963–964.

      From our review of the record in this case, the parties’ medical experts

did not agree that the accident at issue caused Appellant to sustain some

injury. Here, as noted by the trial court, the defense relied upon the expert

report of “Michael Brooks, M.D., J.D., board certified diagnostic radiologist,”

who opined:


      It is [] my opinion, within a reasonable degree of medical
      certainty, after review of the lumbar imaging study as described
      above to state the following in relation to a traumatic event dated
      [March 11, 2016]:

      One; chronic and longstanding preexisting degenerative changes
      are present[.]

      This finding is consistent with chronic degenerative process which
      would predate and be unassociated with the traumatic event in
      question.

      There are no findings in the lumbar imaging study which would be
      caused by the traumatic event in question.




                                     -9-
J-A01017-21



N.T., 1/22/2020, at 133; see also Trial Court Opinion, 8/3/2020, at 3-5

(“Defense radiologist, Dr. Michael Brooks, found that Appellant’s condition was

part of a chronic degenerative process, unrelated to and unexacerbated by

the collision.”).    On appeal, Appellant does not challenge the trial court’s

reliance on Dr. Brooks opinion. Accordingly, we reject Appellant’s suggestion

that both parties’ medical experts agreed that the accident caused injury.

Hence, it was not error for the jury to find that the accident was not the cause

of Appellant’s injuries.4 As such, Appellant is not entitled to a new trial where

the trial evidence presented was conflicting and the jury could have decided

in favor of either party.

       Order affirmed.
____________________________________________


4 Finally, we briefly respond to Appellant’s assertion that the trial court erred
when it opined that the jury’s finding could have been based on other factors
such as Appellant's medical records, an assessment of Appellant’s credibility
at trial and when reporting his injuries, as well as a subsequent rear-end
collision involving Appellant after the accident at hand. After determining,
based upon Majczyk, that the jury’s verdict in this case reflected its finding
that the parties’ experts did not agree that Appellant’s injuries were caused
by the accident in question, the trial court went on to state that it was also
within the jury’s province to determine whether the injuries were compensable
and that the jury could properly consider the aforementioned factors. As we
explained at length above, the jury may not disregard agreement between
competing experts that an accident caused some injury to the plaintiff. In
certain instances, however, the jury may find that claimed injuries were
incidental or unworthy of compensation. We need not examine which of these
scenarios manifested in this case, however, because the trial court here
properly applied Andrews when it determined that the experts for both
parties did not reach a consensus. We affirm the trial court’s decision on this
basis. See Generation Mortg. Co. v. Nguyen, 138 A.3d 646, 651 (Pa.
Super. 2016) (“As an appellate court, we may uphold a decision of the trial
court if there is any proper basis for the result reached; thus we are not
constrained to affirm on the grounds relied upon by the trial court.”).

                                          - 10 -
J-A01017-21



      Judge Strassburger did not participate in the consideration or decision

of this case.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/14/21




                                   - 11 -